—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 17, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a tailor and co-manager of a clothing store after he failed to abide by the employer’s absentee policy of calling in prior to the beginning of his shift. The employer’s witness testified that claimant was informed at monthly meetings that the employer must be notified of absences at least a half hour prior to the beginning of the shift. Here, claimant failed to call in sick to work until several hours after his shift began. Under these circumstances, substantial evidence supports the decision of the Unemploy*717ment Insurance Appeal Board that claimant was discharged under disqualifying circumstances (see Matter of Garcia [Commissioner of Labor], 256 AD2d 786; Matter of Caravan [Hartnett], 179 AD2d 972).
Cardona, P.J., Mercure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.